UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JUDITH ATUH TANJOH; SERGE MBAH         
TIKUM; MARIE NOEL TIKUM;
EMMANUEL TIKUM,
                       Petitioners,
                                                  No. 03-1088
                 v.
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                       
              On Petition for Review of an Order
             of the Board of Immigration Appeals.
    (A76-418-203, A76-418-205, A76-418-206, A76-418-207)

                      Submitted: August 26, 2003

                      Decided: September 17, 2003

     Before NIEMEYER, KING, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring,
Maryland, for Petitioners. Robert D. McCallum, Jr., Assistant Attor-
ney General, Civil Division, Linda S. Wendtland, Assistant Director,
Norah Ascoli Schwarz, Senior Litigation Counsel, Office of Immigra-
tion Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
2                        TANJOH v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Judith Atuh Tanjoh and three of her children,* all natives and citi-
zens of Cameroon, petition for review of an order of the Board of
Immigration Appeals ("Board"). The order affirmed, without opinion,
the immigration judge’s order denying Tanjoh’s applications for asy-
lum and withholding of removal. For the reasons discussed below, we
deny the petition for review.

   Tanjoh first claims that the Board abdicated its responsibility to
provide a reasoned opinion in affirming the decision of the immigra-
tion judge without opinion, after review by a single Board member,
in accordance with the procedure set out in 8 C.F.R. § 1003.1(a)(7)
(2003). We have reviewed Tanjoh’s challenges to the Board’s use of
this streamlined procedure and find them to be without merit. See
Georgis v. Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003); Mendoza v.
United States Att’y Gen., 327 F.3d 1283, 1288-89 (11th Cir. 2003);
Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003);
Gonzalez-Oropeza v. United States Att’y Gen., 321 F.3d 1331, 1333-
34 (11th Cir. 2003); Albathani v. INS, 318 F.3d 365, 375-79 (1st Cir.
2003); cf.Khattak v. Ashcroft, 332 F.3d 250, 253 (4th Cir. 2003)
(rejecting a retroactivity challenge to the Board’s summary affir-
mance procedure and concluding that "allowing summary opinions in
clear cases is nothing more than a procedural change that does not
affect substantive rights").

   Next, the immigration judge found that Tanjoh’s asylum claim was
untimely and that she failed to offer any explanation to demonstrate
a change in circumstances or extraordinary circumstances excusing
the late filing of her application for asylum. See 8 U.S.C.

  *Tanjoh’s three children make no independent claim separate from
hers; thus, all references we make to petitioners will name only Tanjoh.
                          TANJOH v. ASHCROFT                           3
§ 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a)(4), (5) (2003). Tanjoh
has failed to challenge this ruling in her opening brief. We conclude
that we lack jurisdiction to review the immigration judge’s ruling pur-
suant to 8 U.S.C. § 1158(a)(3) (2000). See Tsevegmid v. Ashcroft, 318
F.3d 1226, 1229-30 (10th Cir. 2003); Molina-Estrada v. INS, 293
F.3d 1089, 1093 (9th Cir. 2002); Fahim v. United States Att’y Gen.,
278 F.3d 1216, 1217-18 (11th Cir. 2002); Ismailov v. Reno, 263 F.3d
851, 854-55 (8th Cir. 2001).

   Finally, while we do not have jurisdiction to consider the denial of
Tanjoh’s asylum claim as untimely, we retain jurisdiction to consider
the denial of Tanjoh’s request for withholding of removal as it is not
subject to the one-year time limitation. See 8 C.F.R. § 1208.4(a)
(2003).

    "To qualify for withholding of removal, a petitioner must show that
[she] faces a clear probability of persecution because of [her] race,
religion, nationality, membership in a particular social group, or polit-
ical opinion." Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)
(citing INS v. Stevic, 467 U.S. 407, 430 (1984)). The immigration
judge denied Tanjoh’s request for withholding of removal on the
grounds of lack of credibility and an absence of critical corroboration.
Based on our review of the record and the immigration judge’s deci-
sion denying relief, we find that the immigration judge did not err in
finding that Tanjoh failed to show a "clear probability of persecution"
if returned to Cameroon. See Rusu v. INS, 296 F.3d 316, 324 n.13 (4th
Cir. 2002) ("To qualify for withholding of removal, a petitioner must
show that [she] faces a clear probability of persecution because of
[her] race, religion, nationality, membership in a particular social
group, or political opinion.").

  Accordingly, we deny Tanjoh’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                   PETITION DENIED